DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-20 are:
Regarding claims 1-4, the prior art does not teach or fairly suggest in combination with the other claimed limitations  a cable assembly comprising: a cable comprising: a fluidic channel structure that surrounds the conductor along the length of the cable, wherein the fluidic channel structure comprises: a passivation layer surrounding the conductor along the length of the conductor; a polymer layer surrounding the passivation layer along the length of the conductor; a support structure disposed between the passivation layer and the polymer layer, wherein the passivation layer, the polymer layer, and the support structure form a fluidic channel surrounding the conductor along the length of the cable; a first pump connector coupled to a first end of the fluidic channel structure, the first end of the fluidic channel structure corresponding to the first end of the cable; a second pump connector coupled a second end of the fluidic channel structure, the second end of the fluidic channel structure corresponding to the second end of the cable; and a liquid-metal pump coupled to at least one of the first pump connector or the second pump connector, wherein the liquid-metal pump pumps liquid metal through 
Regarding claims 5-15, the prior art does not teach or fairly suggest in combination with the other claimed limitations an apparatus comprising: a non-planar conductor having a length between a first end and a second end; and a fluidic channel structure that at least partially surrounds the non-planar conductor along the length of the non-planar conductor: a first pump connector coupled to a first end of the fluidic channel structure; and a second pump connector coupled to a second end of the fluidic channel structure, wherein motion of liquid metal, when pumped through the fluidic channel structure, distributes heat away from the non-planar conductor.
Regarding claims 16-20, the prior art does not teach or fairly suggest in combination with the other claimed limitations a system comprising:  a cable comprising: a conductor having a length between a first end of the cable and a second end of the cable; and a fluidic channel structure that at least partially surrounds the conductor along the length of the conductor; a pump connector coupled between the fluidic channel structure and the liquid-metal pump, wherein the liquid-metal pump is configured to pump liquid metal through of the fluidic channel structure, wherein motion of the liquid metal through the fluidic channel distributes heat away from at least a portion the conductor.
These limitations are found in claims 1-20, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
3.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

March 11, 2021
/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848